Citation Nr: 1708281	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.

2.  Whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and family members


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to December 1975.  He was discharged "Under Conditions other than Honorable."  His discharge was later upgraded by an Army Discharge Review Board to "Under Honorable Conditions."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2013, the appellant was afforded a hearing before a Decision Review Officer (DRO) in connection with the current claim.  The hearing transcript is of record.

In November 2015, the Board found that new and material evidence was not received in order to reopen a claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.

In June 2016, the parties filed a Joint Motion for Remand (Joint Motion), which was granted by Order of the Court that same month.  The parties found that the Board erred by failing to provide an adequate statement of reasons or bases to support the findings in the November 2015 decision that the appellant's newly submitted evidence was not "material" evidence within the meaning of the applicable statute and regulations.

The issue of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2007 AOJ determination found that the character of the appellant's discharge from service was a bar to VA disability benefits; the appellant did not appeal that determination, and it became final.

2.  Evidence associated with the electronic claims file since the March 2007 AOJ determination, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts relevant to the matter of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits, and raises a reasonable possibility of favorably resolving that question.


CONCLUSION OF LAW

As evidence received since the AOJ's March 2007 determination is new and material, the criteria for reopening the matter of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

As an initial matter, the Board is taking action favorable to the appellant by reopening the matter of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.  As such, that portion of the decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1104 (2016).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1105 (2016).

When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In this case, the appellant has two distinct periods of service for consideration.  The first period is from July 1967 to September 1968 and the second is from September 1968 to December 1975.  Service personnel records show that when the appellant entered active service in July 1967, he signed up for a two-year term which would have concluded in July 1969.  While stationed in Vietnam, the appellant opted to sign up for a new service period with a three-year term.  The Army discharged the appellant and reenlisted him the same month in September 1968.  The appellant was absent without leave (AWOL) from November 1969 to November 1975, at which time he was apprehended and returned to the military for court-martial. 

In a handwritten and signed statement dated November 1975, the appellant stated he did not like the Army.  He stated that he re-enlisted hoping to stay in Vietnam and went AWOL because he did not like serving "stateside."  Further, he stated that should he be returned to duty, "I'll go AWOL again."  In the statement, the appellant stated he understood the consequences of obtaining an undesirable discharge, he understood that he would lose VA benefits, and he would accept such a discharge. The appellant's personnel records indicate that he was medically evaluated and was determined to have no significant mental illness. 

In May 1976, an administrative decision determined that the appellant's discharge from the United States Army for the period from July 27, 1968 through December 23, 1975 was found to have been issued under conditions which constitute a bar to the payment of VA benefits.

In February 1981, the appellant was informed that after review by the Army Discharge Review Board, his discharge was changed to "Under Honorable Conditions (General)."  In an affidavit within the appellant's personnel records, included presumably in support of his petition to upgrade his discharge, it was noted that while the appellant was home on leave just prior to his period of being AWOL, his family at the time was experiencing serious health problems and hardship.  The affidavit states the appellant stayed because his family "needed him."

In a May 1981 administrative decision, an adjudicator for the Phoenix RO concluded there were no compelling circumstances submitted regarding the appellant's AWOL period to warrant a granting of VA benefits for the period of service which was terminated by his other than honorable discharge on December 23, 1975.  Further, the appellant was also not eligible for VA benefits for his period of service beginning on July 27, 1967.  The adjudicator noted the appellant went on unauthorized absence on February 26, 1969, before the scheduled discharge date of the first period of service on July 25, 1969.  The appellant remained on continuous unauthorized absence until November 17, 1975.  The adjudicator noted the appellant would not have been eligible for a discharge or release under conditions other than dishonorable at the time of his scheduled discharge date of July 25, 1969, due to his continuous absence without leave.

In his July 1981 Notice of Disagreement, the appellant argued that because an Army Discharge Review Board upgraded his discharge to a general discharge under honorable conditions, this decision should remove his bar to eligibility for VA benefits.  In an October 1982 VA Form 646, the appellant's then-representative noted that there was a documented period of hardship in the appellant's family during the period in which he was AWOL.  Further, the appellant's representative noted that there were efforts to gain extension of leave without apparent success through the Red Cross.

At the time of the February 1983 Board decision, the appellant argued that the decision to bar him from VA benefits was made without an adequate understanding of his situation at the time of his AWOL period.  The Board decision notes that in testimony before the Army Discharge Review Board, the appellant stated he had discovered on his return from Vietnam that his mother was ill and that his father was unable to provide any support.  He stated that he contacted the Red Cross in order to request extension of his leave.  It was noted that the appellant's reasons for his unauthorized absence during his active duty service "have significantly differed over the years."  The Board concluded there were not compelling circumstances warranting his extended unauthorized absence.  The Board decision notes that although the appellant was given an honorable discharge in September 1968, this was for the purpose of immediate reenlistment.  At the time, the appellant was not eligible for complete separation, and the appellant's discharge was conditional.  Since the appellant's unauthorized absence began approximately five months prior to the end of his two-year service obligation period, the Board concluded that the appellant would not have been eligible for a discharge or release under conditions other than dishonorable at the end of this initial period of service.  Thus, the Board concluded the appellant's service constituted one continuous period and his entitlement to VA benefits was determined by the character of the final termination of his period of active service in December 1975.  The Board also noted that while the appellant's military discharge was upgraded to a general discharge under honorable conditions, this action was taken by a discharge review board established under 10 U.S.C. § 1553.  As such, the determination did not remove any statutory bar to benefits set out under 38 C.F.R. § 3.12(c).  See 38 C.F.R. § 3.12(g).

The appellant did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between February 1983 and February 1984, which would have necessitated a reopening of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the February 1983 Board decision is final as to the evidence then of record.  38 C.F.R. §§ 20.1104, 20.1105 (2016).

In December 2003, the appellant submitted service connection claims for VA compensation benefits, as well as a statement in support of his claim and Vet Center medical records.  In May 2004, the Phoenix RO denied the appellant's claim, stating that he was not eligible for VA benefits because his military service was deemed dishonorable for VA purposes.  In December 2006, the appellant again submitted service connection claims for a number of issues, including hypertension, Type II diabetes mellitus, and erectile dysfunction.  In a March 2007 administrative determination, the RO again notified the appellant that he was ineligible for VA benefits, and that the appellant's character of discharge was upheld by the Board in a February 1983 decision.

The appellant did not initiate a timely appeal for these matters.  There is also no indication that additional evidence was received between May 2004 and May 2005 or between March 2007 and March 2008, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the March 2007 AOJ determination is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2010, the appellant submitted his present petition indicating he was seeking VA benefits for service-connected disabilities.  The appellant asserted that there was no longer any bar to obtaining VA benefits since his discharge was upgraded.  However, in an October 2010 determination, the Phoenix RO informed the appellant that he was still ineligible for any VA benefits.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed.  Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final March 2007 AOJ determination includes written statements from the appellant; January 2013 DRO hearing testimony; and an April 2013 statement from Mr. D. P. J., a Dine (Navajo) Language & Culture teacher.

In written statements from the appellant, he continued to assert was entitled to VA benefits because an Army Review Board upgraded his discharge to under honorable conditions.  During the January 2013 DRO hearing, the appellant, his wife, daughter, and son provided testimony on the cultural underpinnings that the appellant faced at the time he decided to go AWOL during his military service.  Additionally, the appellant's attorney submitted an April 2013 memorandum from Mr. D. P. J., a Dine (Navajo) Language & Culture teacher, which also reiterated the appellant's claims that his period of unauthorized absence during service was due to cultural pressures to take care of his aging family.  He provided a detailed discussion of the key aspects of the male role in Dine society, including carrying on the clan system and protection of home and family at any cost.  

Evidence received since the March 2007 AOJ determination is "new" in that it was not of record at the time of the March 2007 determination.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a compelling reason based on his cultural background for going AWOL.   Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the appeal to reopen the issue of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits is granted, to that extent only.


REMAND

The Board's review of the record reveals that further development on the matter of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits is warranted.

Personnel records from the Army Discharge Review Board provided by the Department of the Army and associated with the record in May 1981 are in parts illegible.  The Board acknowledges that "Best Copy" stamps precede the electronic copies of the records, indicating that these were the best copies of these documents available for scanning.  Nonetheless, as the AOJ has never attempted to obtain legible copies of the documents and the appellant's attorney has continually argued that legible copies of these records were clearly relevant and must be associated with the record, the AOJ must again make efforts to obtain a legible copy of the appellant's personnel records from the Army Discharge Review Board from the Department of the Army. 

Given the length of the appellant's AWOL status, i.e., more than 180 days, he is statutorily barred from obtaining VA benefits unless he can present a compelling reason for his absence.  Reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  38 C.F.R. §  3.12(c)(6)(ii).

The appellant and his attorney have continually asserted that his cultural background as a Navajo constitutes a compelling reason for his AWOL status.  Thus, the AOJ should carefully consider and discuss the appellant's reasons for going AWOL in light of his age, cultural background, educational level, and judgmental maturity and whether a valid legal defense exists for the absence which would have precluded a conviction for AWOL.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Department of the Army that records obtained from the Army Discharge Review Board are in parts illegible; attempt to obtain clearer copies or a confirmation that such records are indeed the best available.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the issue of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and his attorney.  The AOJ should carefully consider and discuss the appellant's reasons for going AWOL in light of his cultural background and whether a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


